Citation Nr: 1207741	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  03-26 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Katrina Eagle, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to October 1973 and from August 1975 to March 1977 in addition to service in the Louisiana Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The case is now under the jurisdiction of the Montgomery, Alabama RO.  

In an August 2005 decision, the Board denied service connection for a low back disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in December 2006, the Veteran's attorney and a representative of VA's General Counsel, on behalf of the Secretary, filed a joint motion for remand.  In a January 2007 order, the Court granted the motion, vacated the Board's August 2005 decision, and remanded the matter to the Board for further development and readjudication.  The Board remanded the Veteran's claim in July 2007 and June 2009 for additional development.  As discussed in greater detail below, the Board issued a decision on August 10, 2011 and denied service connection for a low back disorder.  However, the Veteran's representative has requested that the August 10, 2011 decision be vacated based on the denial of due process.  Therefore, the case has been returned to the Board for review.

A hearing was held on April 8, 2004 in Milwaukee, Wisconsin, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

In a July 1978 decision, now final, the Board denied service connection for a back disorder, to include Scheuermann's disease of the thoracic, or middle, spine.  In an August 2000 rating decision, the RO found that no new and material evidence had been submitted to reopen a claim of service connection for Scheuermann's disease of the thoracic spine and the RO denied service connection for a low back disorder on the basis that the claim was not well grounded.  In the March 2002 decision, upon reconsidering that portion of its August 2000 rating decision which had denied service connection for a low back disorder as not well grounded, the RO denied the low back claim on the merits.  Accordingly, the issue on appeal is properly characterized as identified on the first page of this decision.


FINDINGS OF FACT

1.  The Board's August 10, 2011, decision that denied service connection for a low back disorder violated the Veteran's due process rights as the complete record was not before the Board at that time.   

2.  The evidence in this case is in approximate balance as to whether the Veteran's current low back disorder, diagnosed as degenerative joint disease and degenerative disc disease, is the result of an injury suffered in active service.  


CONCLUSIONS OF LAW

1.  The Board's August 10, 2011, decision that denied service connection for a low back disorder is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2011).

2.  Resolving all reasonable doubt in favor of the Veteran, a low back disorder, diagnosed as degenerative joint disease and degenerative disc disease, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the Veteran's claim is being granted to the fullest extent, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

VACATUR

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2011).  Here, the Veteran's representative submitted a letter requesting that the August 10, 2011, Board decision be vacated because the decision was decided without the complete record of evidence, in violation of the Veteran's due process rights.  The Veteran's representative explained that she submitted a written statement to the RO on June 9, 2011, requesting a period of 30 days to submit new evidence following the most recent supplemental statement of the case (SSOC).  Although the SSOC included in the claims file is dated March 24, 2011, it appears that the SSOC was actually issued on May 24, 2011.  On June 28, 2011, additional medical evidence, consisting of a positive nexus opinion, was submitted to the RO.  However, the claims file was received by the Board on June 2, 2011.  The August 10, 2011, Board decision made no mention of the private medical opinion, indicating that the complete evidence of record was not before the Board at that time and that the evidence submitted to the RO had not been forwarded to the Board.  Accordingly, in order to prevent prejudice to the Veteran, the August 10, 2011, Board decision will be vacated and a new decision will be entered as if the August 10, 2011, decision by the Board had never been issued.


LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a low back disorder.  

Initially, as noted in the Introduction above, the Board notes that in a July 1978 decision, now final, the Board denied service connection for a back disorder, diagnosed as Scheuermann's disease of the thoracic spine (the middle back).  In an August 2000 rating decision, while finding that no new and material evidence had been submitted to reopen a claim for service connection for Scheuermann's disease of the thoracic spine, the RO also denied service connection for a low back disorder.  The RO reconsidered its August 2000 rating decision under the VCAA in a March 2002 rating decision.  The issue of entitlement to service connection for Scheuermann's disease of the thoracic spine has been previously denied, and so it is not in appellate status at this time.  

The Veteran testified at his April 2004 hearing that his active military duties as a heavy equipment operator exposed his low back to trauma, resulting in his current low back disorder.  He explained that the operator's seat on the heavy equipment trucks and machines did not include any cushion from the traumatic shock of the working environment.  The Veteran also testified that he believes that he had a low back disorder in service, but that his treating physicians mistook his low back symptoms for those associated with Scheuermann's disease of the thoracic spine.  He explained that he first obtained treatment for low back pain in service and that he received treatment sometime between 1977 and 1979 at both VA and private facilities, the VAMC and Charity Hospital, each located in New Orleans.

The Veteran's service treatment records for his period of service from June to October 1973 are absent for any complaints regarding the low back and do not include any findings or treatment for any low back disorder.  The September 1973 examination report shows that the Veteran's spine was clinically evaluated as normal.  The report of medical history shows that the Veteran denied experiencing any recurrent back pain.   

The service treatment records for the Veteran's period of active service from August 1975 to March 1977 show that the Veteran received treatment for complaints of neck and middle to low spine pain in October 1975.  The Veteran's initial complaints in October 1975 regarded the neck, or cervical spine, for which X-ray studies were obtained.  In June 1976, the Veteran reported that he had pain from the mid thoracic region to the lumbar area.  Another report of the same date shows complaint of mid thoracic back pain.  Physical examination revealed a mild muscle spasm deformity of the thoracic spine.  Findings regarding the low back or lumbosacral spine were not noted.  X-ray studies of the thoracic spine were obtained.  The diagnosis was Scheuermann's disease of the thoracic spine.  Records dated later in June 1976 indicate that X-ray studies had revealed some disc narrowing of the T-9, T-10 and T-11 disc spaces of the thoracic spine.  The Veteran was issued a back brace in September 1976.  The November 1976 examination report shows that a history of complaints of lower to mid thoracic spine pain for the past one and a half years was noted.  On examination, tenderness was limited to the T-6 to T-12 disc area.  The January 1977 examination report indicates a history of Scheuermann' s disease of thoracic spine discs, T6, 7 and 8.  In a Statement of Medical Condition, dated March 1977, immediately prior to his separation from service, the Veteran indicated that there had been no change in his medical condition.  Additionally, the July 1978 examination report for a period of later inactive duty shows a normal spine on physical examination.  At that time, as before, the Veteran again denied any recurrent back pain on the associated report of medical history.  

The post-service evidence of record shows initial treatment for low back pain in December 1999.  Although the Veteran reported that he received treatment for his back shortly after service, the Board notes that the identified facilities did not have any records pertaining to the Veteran.  The December 1999 VA treatment record shows that the Veteran reported a history of chronic low back pain, which he had only recently begun to notice.  The Veteran denied any recent back injury, but he admitted that earlier in 1999, he had been using heavy machinery in his work earlier that year and after his work, he could hardly move.  The assessment was chronic low back pain.

The March 2000 magnetic resonance imaging (MRI) report shows a moderate right neural foraminal narrowing at L5-S1, and severe left neural foraminal narrowing at L5-S1, with a possible left paramedian disc herniation at this level.  An October 2004 MRI and VA medical opinion statement show diagnoses of severe degenerative foraminal stenosis at L5-S1, worse on the left, with mild to moderate foraminal stenosis bilaterally at L4-5.  The VA medical opinion also discloses that the Veteran would not be able to return to his work as a heavy machine operator.

The Veteran was afforded a VA examination in December 2008.  The Veteran reported that the onset of his low back condition was in 1975 during service.  He reported persistent episodic pain until about 2000 after receiving steroid injections, and that the pain has progressively worsened since then.  The Veteran stated that around 1990, he rolled a piece of heavy equipment and sustained a head injury, but denied a back injury.  The diagnosis was listed as lumbar spine degenerative joint disease, L3-S1, not caused by or related to the diagnosis of thoracic spine developmental condition T6-8 (Scheuermann's disease).  The examiner opined that it was less likely than not that the lumbar spine degenerative joint disease was caused by or related to any incident during military service.  The examiner explained that mid-thoracic spine symptomatology cannot be confused with mid to lower lumbar spine symptoms and that Scheuermann's disease does not cause and is not related to the lumbar spine disc or joint disease.  The examiner opined that the Veteran's lumbar degenerative joint disease and disc bulging was consistent with natural aging and his body habitus.  

The Veteran's private physician, Dr. J.P.C., submitted a medical opinion dated in June 2011.  He stated that he was the Veteran's treating physician and has treated the Veteran since September 2009.  When he first started treating the Veteran for his low back conditions, he reported that he injured his low back when running heavy equipment during active military service in 1974.  Given the chronic degenerative nature of the Veteran's low back conditions, Dr. J.P.C. opined that it was at least as likely as not that the Veteran's current low back disorder began during his military service.  The Veteran also reported that he was told he had Scheuermann's disease of the thoracic spine.  However, Dr. J.P.C. stated that he has not detected the condition and has never assigned the diagnosis to the Veteran.  Dr. J.P.C. reviewed the December 2008 VA examination report wherein the VA examiner stated that the Veteran's low back disorder of lumbar degenerative joint disease and disk bulging was consistent with natural aging and his body habitus.  Dr. J.P.C. disagreed with the VA examiner's opinion.  Dr. J.P.C. reasoned that the Veteran is nearly 60 years old but his low back condition was far worse than should be for a man that is 60 years old.  Nor does the lumbar spine naturally age in the manner in which the Veteran's spine has manifested over the years.  Dr. J.P.C. stated that this was why it was his medical opinion that the Veteran injured his lumbar spine during military service to its current state of a chronic and degenerative condition.  However, he did agree with the VA examiner's statement that midthoracic spine symptomatology cannot be confused with mid to lower lumbar spine conditions and that Scheuermann's disease does not cause and is not related to lumbar spine disk or joint disease.  Dr. J.P.C. stated that the Veteran currently suffers from degenerative disc disease at the lumbar spine as well as other related maladies and it was his opinion that it was at least as likely as not that his low back conditions had their onset during military service.  

In reviewing the conflicting medical evidence of record, it is obvious that there are differing opinions as to whether the Veteran's current low back disorder is related to active duty.  As noted above, the VA examiner acknowledged the Veteran's complaints of back pain during service, but noted that the service treatment records only included a diagnosis of Scheuermann's disease related to the thoracic spine.  Therefore, the examiner opined that the Veteran's current lumbar degenerative joint disease and disc bulging was consistent with natural aging and his body habitus.  On the other hand, while Dr. J.P.C. acknowledged the in-service Scheuermann's diagnosis, he also recognized the Veteran's contentions that he injured his low back while working as a heavy equipment operator during active military service.  Dr. J.P.C. opined that given the chronic degenerative nature of the Veteran's low back conditions, it was at least as likely as not that the Veteran's current low back disorder began during his military service.  Dr. J.P.C. specifically disagreed with the VA examiner's opinion that the Veteran's low back disorder was related to natural aging and his body habitus as the Veteran's back condition was far worse than should be for a man of 60 years old.  

When reviewing the medical evidence in this case as well as the Veteran's statements regarding his having chronic low back pain since service, the Board finds that reasonable doubt exists as to whether the Veteran's current low back disorder is the result of an injury to the low back incurred in active service.  To the extent there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  Based on the evidence of record, the Board finds that the Veteran's low back disorder is the result of an injury incurred in active service.  Accordingly, the Board concludes that service connection is warranted.



ORDER

Entitlement to service connection for a low back disorder, diagnosed as degenerative joint disease and degenerative disc disease of the lumbar spine, is granted. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


